Court of Appeals
of the State of Georgia


                                     ATLANTA,________________________
                                              August 06, 2020

The Court of Appeals hereby passes the following order:

A20A2093. JOHN THOMAS WOODS v. THE STATE

      Upon consideration of the appellant’s motion to transfer this appeal to the

Supreme Court of Georgia, the motion is hereby GRANTED.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,__________________
                                                                       08/06/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.

                                                                                    , Clerk.